AP-77,033
         FILED IN                                                                . COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                       AUSTIN, TEXAS
                                                                                 Transmitted 2/26/2015 2:25:20 PM
      February 26, 2015
                                                                                   Accepted 2/26/2015 3:08:25 PM
                                                                                                        ABEL ACOSTA
                                           CASE NO. AP-77,033
   ABEL ACOSTA, CLERK                                                                          X             CLERK

                                    COURT OF CRIMINAL APPEALS
                                                OF TEXAS                                                                                       V.


       The attorney for the appellant has been unable to complete the appellant's brief by

the date given by this Court because of the seriousness of the case, the size of the record,

and the following cases which have required an overwhelming amount of counsel's time

since the Court granted counsel a second extension:

       A.      Counsel had to prepare for the following aggravated robbery cases set for

trial on February 6, 2015 in a matter entitled and number as: Cause Nos. 1412126,

1437267, 1437268, 1437269; The State of Texas v. Enitor Cole.

       B.      Counsel had to try an aggravated sexual assault on January 1, 2015,

February 2, 2015, February 3, 2015, and February 4, 2015 in a case entitled and

numbered as: Cause No. 1454997; The State of Texas v. Richard Owings.

       C.      Counsel had to try an assault on a public servant case on February 13,

2015 in a case entitled and numbered as:      Cause No. 1430641; The State of Texas v.

Tommy Alexander.

       D.      Counsel had to try a child custody case on February 10, 2015 in a case

entitled In the Interest ofNathan Jasso which has been continued to February 24, 2015.

       E.      Counsel has been able to complete and file the appellant's brief in Cause

No. 1380317; The State of Texas v. Daniel Rodriguez in the 1st Court of Appeals.

                                            VI.


       The attorney for the appellant requests that the Court extend the time for filing the

appellant's brief to April 20, 2015.
                                           VII.


       This request is not intended for the purposes of delay but only so that justice may

be done.


       WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court

grant this Motion in all things.

                                                     Respectfully submitted,



                                                     /s/ KURT B. WENTZ
                                                     KURT B. WENTZ
                                                     5629 Cypress Creek Parkway,
                                                     Suite 115
                                                     Houston, Texas 77069
                                                     Phone: 281/587-0088
                                                     State Bar No. 21179300
                                                     e-mail: kbsawentz@yahoo.com
                                                     ATTORNEY FOR APPELLANT



                                   CERTIFICATE OF SERVICE


        I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the

Appellant's Third Motion for Extension of Time to File Appellant's Brief was served on

the Assistant District Attorney for Harris County, Texas presently handling this Cause on

the 26th day of February, 2015.



                                             /s/ KURT B. WENTZ
                                             KURT B. WENTZ